Citation Nr: 0800135	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than May 7, 2003 
for the grant of a 70 percent evaluation for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 7, 2003 
for the grant of a total rating based on unemployability due 
to service connected disability.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a May 2007 rating decision, the RO assigned an effective 
date of May 7, 2003 for the grant of a 70 percent evaluation 
for PTSD and for a total rating based on unemployability due 
to service connected disability.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was received in July 2001; service connection was 
subsequently granted and the veteran appealed the original 
evaluation.

2.  There has not been a significant change in the disability 
during the appeal period.


CONCLUSION OF LAW

An effective date prior to May 7, 2003 for the grant of a 70 
percent evaluation for PTSD is warranted.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.130, 
Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 488.  It 
must also inform the claimant that VA will determine the 
effective date to be assigned a particular disability rating 
based on when VA receives the veteran's claim, when the 
evidence that establishes the basis for the rating that 
reflects the level of disability was submitted, or on the day 
after the veteran's discharge from service if the claim was 
submitted within one year after discharge. Id.

In the present case, the veteran's claim of entitlement to 
service connection for PTSD was received after the enactment 
of the VCAA.  Service connection was granted and the veteran 
appealed the evaluation assigned.  In April 2005, a 70 
percent evaluation was granted, effective November 2, 2004.  
TDIU was also granted in the April 2005 rating action, with 
an effective date of November 2, 2004.  The veteran disagreed 
with the effective dates assigned.

A March 2006 letter explained the manner in which VA 
determines disability ratings and effective dates.  It 
provided examples of evidence that might affect how the 
effective date of a benefit is determined.  

In May 2007, the RO determined that effective dates of May 7, 
2003 were appropriate for the grant of a 70 percent 
evaluation for PTSD and for the grant of a total rating based 
on unemployability.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication of the effective date issue, the veteran has not 
been prejudiced thereby.  The content of the notice provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, VA treatment records have been obtained and 
associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  In fact, the veteran indicated in April 2006 that he 
had no additional evidence to submit or identify.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The veteran submitted his claim of entitlement to service 
connection for PTSD in July 2001.  

On VA psychiatric evaluation in February 2003, the veteran 
indicated that he was seeking service connection for PTSD 
because when he talked about the war he had nightmares.  On 
mental status examination, the veteran's mood was euthymic 
and his affect was calm.  He was coherent, without psychosis.  
He denied thoughts of harm to self or others.  He was alert 
and oriented and had no abnormal movements.  There was no 
memory loss noted.  The veteran denied panic attacks.  There 
was no depression or anxiety.  The veteran endorsed 
infrequent impaired sleep as a result of dreams about the 
war, less than monthly.  There was no evidence of other mood 
disorder, somatoform disorder, or personality disorder.  The 
examiner concluded that the veteran did not meet the full 
criteria for PTSD.  The assessment was mild residual symptoms 
of the veteran's war experience.  The examiner pointed out 
that the veteran had experienced trauma associated with the 
war, but that despite that, he had a successful career as a 
logger and maintained a marriage as well as positive social 
relationships.  

The May 2003 report of a counselor at a Vet Center notes the 
veteran's report of nightmares three to four times per night.  
He stated that his energy level was low.  He endorsed 
suicidal and homicidal ideation.  He indicated that he 
thought about the war every day since first talking to the 
Vet Center provider.  He reported intrusive thoughts and 
avoidance of stimuli that reminded him of his war 
experiences.  He related that he was extremely irritable and 
often yelled at his wife.  The counselor noted that the 
veteran had difficulty remembering what she had asked him and 
often had to be reminded.  The veteran endorsed hyper 
vigilance and noted that he had rifles loaded and within easy 
reach.  He also stated that he barricaded his door at night.  
The assessment was chronic major depressive disorder, severe 
since the war.  The counselor provided a Global Assessment of 
Functioning (GAF) score of 48, and noted restricted 
relationships and extreme isolation.

Service connection for PTSD was awarded in October 2003, with 
an evaluation of 30 percent.  The veteran appealed the 
assigned rating.

In May 2004, the RO determined that the veteran's PTSD was 50 
percent disabling, effective November 12, 2003.  The Board 
observes that this effective date corresponds to the date of 
receipt of the veteran's notice of disagreement with the 
October 2003 rating decision.

In an April 2005 rating decision, the RO determined that an 
effective date of May 7, 2003 was warranted for the 50 
percent evaluation for PTSD.  It also determined that a 70 
percent evaluation was appropriate from November 2, 2004, the 
date of a VA examination.  The April 2005 rating decision 
also granted TDIU, effective November 2, 2004.

A May 2007 rating decision granted an effective date of May 
7, 2003 for the grant of a 70 percent evaluation for PTSD and 
for the grant of TDIU.  

Analysis

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable." Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim. 38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

38 C.F.R. § 4.132, Diagnostic Code 9411 provides for a 30 
percent evaluation when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating 
is warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31- 
40 is indicated when there is, "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood."  Id.  A score of 41-50 is assigned where there are 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A score of 
51-60 is assigned where there are "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  A score of 61-70 is indicated where 
there are "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  A score 
of 71-80 is appropriate when "If symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id. 

Upon careful consideration of the evidence, the Board 
concludes that the criteria for an evaluation of 70 percent 
were met prior to May 7, 2003.   A Vet Center treatment 
record dated May 7, 2003 indicates that the veteran suffered 
from nightly nightmares, suicidal and homicidal ideation, 
avoidance, intrusive thoughts about the war, and 
irritability.  On that date, the provider concluded that the 
veteran's GAF score was 48, evidencing serious impairment in 
occupational and social functioning.  There is nothing in 
that examination report that suggests that the appellant 
became worse on the day of that examination.  Rather, the 
report and the GAF suggest a history of disability.  Against 
this background, the Board notes that there is scant evidence 
dated between the date of the claim and the date of a 
February 2003 examination report.  The silence between the 
date of claim and the February 2003 report constitutes 
neither negative nor positive evidence.

It is clear that the February 2003 examination report 
constitutes negative evidence, as the GAF is reported as 70.  
However, that report is inconsistent with all other probative 
evidence contained in the claims file.  Although it is 
possible that there was a massive change in disability 
between February and May 2003; based upon the history 
contained in the May report, the Board finds that to be an 
unlikely factual scenario.  The two reports were prepared in 
proximity to each other.  The Board concludes that based upon 
all the evidence in the claims file, the May 2003 report was 
a more accurate representation of the degree of disability.  
Accordingly, an earlier effective date is granted. 

The Board also notes that the delay in scheduling the 
examination between the date of claim in 2001 and the 
February 2003 examination precludes a meaningful discussion 
of the degree of disability prior to 2003. 


	ORDER

Entitlement to an effective date of July 23, 2001 for the 
grant of a 70 percent evaluation for PTSD is granted.


REMAND

In light of the grant of an earlier effective date for the 70 
percent evaluation, the AOJ must have an opportunity to 
review the issue of an earlier effective date for TDIU.  
Accordingly, the claim is remanded for the following:

The AOJ shall implement the award of the 
70 percent evaluation for PTSD and 
readdress the issue of entitlement to an 
earlier effective date of TDIU.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


